Citation Nr: 0407236	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  02-15 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for residuals of a 
self-inflicted gunshot wound to the left leg, to include 
whether the injury was the result of the appellant's willful 
misconduct.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

Appellant had active military service during the period 
September 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Columbia, 
South Carolina, Regional Office (RO) that denied service 
connection for personality disorder (claimed as nerves) and 
for residuals of a self-inflicted gunshot wound to the left 
leg.

The Board notes that appellant requested a hearing before the 
Decision Review Officer, but failed to report for the hearing 
that was scheduled for January 2004.

The issue of service connection for an acquired psychiatric 
disorder is in need of further development, as set forth 
below.  The question of residuals of service connection for 
the residuals of a gunshot wound, to include whether there is 
willful misconduct will be deferred pending that development 
as the outcome of the development could have an impact on the 
misconduct question.

This matter has been REMANDED in part to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


REMAND

Review of the record reveals that the veteran was thought to 
have had a personality disorder during service.  More 
recently there are diagnoses that include a dysthymic 
disorder.  There is no opinion as to any nexus or etiological 
relationship.  Such an opinion is indicated in view of 
current statutes in place.  See 38 U.S.C.A. § 5100 et seq. 
(West 2002).

Further, in order to assure that all records are obtained, 
the appellant and his representative are hereby informed that 
if there are records of pertinent treatment, they should be 
identified, so that the RO can attempt to obtain those 
records.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
and seek information concerning any 
treatment of the disorders at issue.  
He should provide dates and locations 
of any treatment, and other information 
as needed concerning getting copies of 
all treatment records from treating 
physicians.  The appellant should be 
requested to assist as needed in 
obtaining records from current treating 
personnel, as well as in obtaining 
records for any treatment of his 
disorders in the years after service.  
Attempts to obtain records should be 
set forth in the claims file.

2.  Thereafter, and whether or not 
additional records are obtained, the RO 
should arrange a VA psychiatric 
examination to determine the etiology 
of appellant's mental disability, to 
include dysthymic disorder.  The claims 
folder should be provided to the 
examiner for review prior to 
examination.  The reviewer should 
specifically review the service medical 
records, the opinion of the VA medical 
examiner in September 2000, and the 
arguments presented by appellant's 
service representative in March 2004.  
After reviewing the file and examining 
the appellant, the examiner should 
provide an opinion as to whether it is 
more likely than not that appellant's 
mental disability, to include dysthymic 
disorder, had its origin in service.  
The rationale for the findings should 
be set forth.  If determination cannot 
be made without resort to speculation, 
the examiner should so state.

3.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claims.  This review should 
include all evidence added to the 
record to the file since the statement 
of the case was issued.  In fact, in 
order to comply with all notice and 
duty to assist provisions, the RO 
should conduct a de novo review of all 
evidence associated with this claim.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a supplemental statement of the case, and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




